 Case 1:18-cr-10023-CBK Document 205 Filed 06/29/20 Page 1 of 2 PageID #: 703



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                     NORTHERN DIVISION


UNITED STATES OF AMERICA,
                                                                 1:18-CR-10023-01-CBK
                        Plaintiff,
                                                                        ORDER
        vs.


 AMOS HALL,
                        Defendant.



       Defendant Amos Hall was sentenced by me on May 13,2019, to 84 months
imprisonment for conspiracy to distribute a controlled substance. He has filed a letter request for
help in convincing the Bureau ofPrisons("B.O.P.") to award him nine months credit for time
served in federal custody while in federal pretrial detention.
       The record in this ease shows that defendant was arrested June 20, 2018, pursuant to the
filing of the indictment in this ease and a warrant of arrest. On June 21,2018, defendant entered
an initial appearance on the indictment and was released on his own personal recognizance.
       Defendant was sentenced in South Dakota Circuit Court, Third Judicial District,
Codington County, on June 27,2018, to six years imprisonment on state charges. He began
serving that sentence but was taken out of state custody and placed in federal custody on August
14, 2018, pursuant to a writ of habeas corpus adprosequendum. He remained in federal custody
until May 16, 2019, when the United States Marshals Service returned him back to state custody.
According to the Marshals Service, defendant served a total of 323 days in federal custody.
       At the sentencing hearing in this case, 1 inquired ofthe parties whether in fact the
defendant has served 2 days in federal custody, as set forth in the sentencing recommendation
prepared by United States Probation and Pretrial Services. At that time, coimsel for defendant
stated on the record that the defendant had been in federal custody since the writ was executed in
August 2018. The record shows that was true. The sentencing recommendation was incorrect.
       Notwithstanding the foregoing, this Court cannot grant the relief requested. Credit for
time served is calculated under 18 U.S.C. § 3585 and is to be determined by the United States
Attorney General after the criminal defendant has begun to serve his sentence. United States v.
Moore. 978 F.2d 1029, 1031 (8th Cir. 1992), citing United States v. Wilson. 503 U.S. 329, 112
 Case 1:18-cr-10023-CBK Document 205 Filed 06/29/20 Page 2 of 2 PageID #: 704



S. Ct. 1351,117 L. Ed. 2d 593(1992). The Attorney General has delegated the task of
calculating credit for time served to the Bureau of Prisons. United States v. Moore,978 F.2d at
1031; 28 C.F.R. §0.96.
       Federal prisoners can challenge the denial ofjail-time credit by filing a petition for a writ
ofhabeas corpus pursuant to 28 U.S.C. § 2241 in the district in which they are confined. United
States V. Chappel. 208 F.3d 1069, 1069-70(8th Cir. 2000), Bell v. United States. 48 F.3d 1042,
1043 (8th Cir. 1995), Kendrick v. Carlson. 995 F.2d 1440, 1447(8th Cir. 1993), Tucker v.
Carlson. 925 F.2d 330, 331 (9th Cir. 1991), U.S. v. Giddings. 740 F.2d 770,772(9th Cir. 1984).
      Federal prisoners challenging actions of prison officials must exhaust administrative
remedies before seeking habeas corpus relief. Kendrick v. Carlson. 995 F.2d at 1447. "If
[federal prison] administrative grievance procedures provide an adequate means for impartial
review, then a federal prisoner must exhaust available administrative remedies within the
correctional system prior to seeking extraordinary relief in federal court." Willis v. Ciccone, 506
F.2d 1011, 1015 (8th Cir. 1974).
       Defendant is incarcerated at the Federal Correctional Institute in Oxford, Wisconsin. He
may challenge the denial ofjail-time credit by filing a petition for habeas corpus pursuant to 28
U.S.C. § 2241 in the Western District of Wisconsin after he has exhausted his administrative
remedies. His request for jail time credit is not cognizable in his federal criminal case.
       Now,therefore,
       IT IS ORDERED that defendant's letter request for relief is denied.
       DATED thie:52^^ of June, 2020.
                                              BY THE COURT:




                                              CHARLES B. KORNMANN
                                              United States District Judge
